     Case: 1:20-cv-03024 Document #: 61 Filed: 09/21/20 Page 1 of 1 PageID #:4229




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 20-cv-3024
              Plaintiff,
v.                                                  Judge Martha M. Pacold

FANSOMALL.COM, et al.,                              Magistrate Judge Beth W. Jantz

              Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Christian Dior

Couture, S.A. (“Plaintiff” or “Dior”) hereby dismisses this action without prejudice as to the

following Defendant:

               Defendant Name                                         Line No.
               shinneypurse.club                                         16

Dated this 21st day of September 2020.      Respectfully submitted,

                                            /s/ Justin R. Gaudio
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Abby M. Neu
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law
                                            aneu@gbc.law

                                            Counsel for Plaintiff Christian Dior Couture, S.A.
